DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Application filed 12/02/2021 and the Preliminary amendment filed on 04/12/2021 wherein claim 1 is pending and claims 2-27 are cancelled, wherein claim 1 is the only independent claim. The present application has a Provisional application 62/596,928 with the filing date of 12/11/2017, the present application also is a CONTINUATION of 16/997,973 (now US Pat. No. 11,206,079) with a filing date of 08/20/2020, a DIVISIONAL of 16/252,877 (now US Pat. No. 10,784,953) with a filing date of 01/21/2019 and a CONTINUTATION of 16/034,413 (now US Pat. No. 10,291,316) with a filing date of 07/13/2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, the claim set forth “a plurality of directional satellite antennas” followed be later referring to “transmitting a routing radio signal from at least one of the plurality of the satellite antennas,” the claims refer to “the plurality of satellite antennas” which does not directly correspond to an previously set forth plurality of antennas and therefore presents and issue of antecedent basis as to which antennas of the plurality of antennas the limitation refers. Using incongruent terms renders the limitations as having a lack of antecedent basis wherein one is not able to discern the limitation to which the terms refers. Wherein the previously set forth “a plurality of directional satellite antennas” or a separate element of a “plurality of the satellite antennas” or any of the other antennas set forth in the claims. Therefore, the claims is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,291,316 (hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of the present application “A radio communications system comprising a constellation of at least 100 orbiting satellites disposed in random orbits to cover an area of the earth's surface extending over a predetermined range of latitudes north and south of the equator for communicating data addressed to a ground station via a radio route including at least one radio link between two of the satellites, the area covered by the satellite constellation being divided into a plurality of zones of at least 1,000,000 square miles each, wherein each satellite in the constellation includes: global navigation satellite system (GNSS) circuitry for determining the location of the satellite relative to the earth's surface, wherein the satellite has a unique identifier associated with the satellite” corresponds to the limitation “A radio communications system comprising a constellation of at least 100 orbiting satellites disposed in random orbits to cover an area of the earth's surface extending over a predetermined range of latitudes north and south of the equator for communicating data addressed to a ground station via a radio route including at least one radio link between two of the satellites, the area covered by the satellite constellation being divided into a plurality of zones of at least 1,000,000 square miles each, wherein each satellite in the constellation includes: global navigation satellite system (GNSS) circuitry for determining the location of the satellite relative to the earth's surface, wherein the satellite has a unique identifier associated with the satellite” of the patent; the limitation of the present application “a plurality of directional satellite antennas for receiving radio signals from a plurality of other satellites and for transmitting radio signals to a plurality of other satellites” corresponds to the limitation “a plurality of directional satellite antennas for receiving radio signals from a plurality of other satellites and for transmitting radio signals to a plurality of other satellites” of the patent; the limitation of the present application “route creation circuitry for storing orbital information defining the locations at any particular time of a majority of the other randomly orbiting satellites in the constellation, wherein the route creation circuitry determines from the stored orbital information the zone in which the satellite is located and the zone in which at least one other satellite in the direction of the destination ground station is located” corresponds to the limitation “route creation circuitry for storing orbital information defining the locations at any particular time of a majority of the other randomly orbiting satellites in the constellation, wherein the route creation circuitry determines from the stored orbital information the zone in which the satellite is located and the zone in which at least one other satellite in the direction of the destination ground station is located” of the patent; the limitation of the present application “and antenna pairing circuitry for creating a radio link with at least one other satellite by transmitting a routing radio signal from at least one of the plurality of the satellite antennas in the direction of the least one other satellite whose location was determined by the route creation circuitry, wherein the routing radio signal includes the unique identifier associated with the satellite transmitting the routing radio signal” corresponds to the limitation “and antenna pairing circuitry for creating a radio link with at least one other satellite by transmitting a routing radio signal from at least one of the plurality of the directional satellite antennas in the direction of the least one other satellite whose location was determined by the route creation circuitry, wherein the routing radio signal includes the unique identifier associated with the satellite transmitting the routing radio signal” of the patent; wherein any differences are only a matter of form not affecting the scope of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643